DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed with the Request for Continued Examination (RCE) submitted on 04/26/2022. In the current amendments, claims 1, 9, 10, 18, and 19 are amended. Claims 1-20 are pending and have been examined.
In response to amendments and remarks filed on 04/26/2022, the 35 U.S.C. 103 rejection made in the previous Office Action has been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-11, 16, 18, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 9, 13, 15, and 16 of U.S. Patent No. US 10,535,012 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant claims (the claim being examined) is “generic to a species or sub-genus claimed in a conflicting patent or application, i.e., the entire scope of the reference claim falls within the scope of the examined claim.”  See MPEP 804(II)(B)(1).

Instant Application
U.S. Patent No. US 10,535,012 B2 (reference patent)
Claim 1

An apparatus for implementing a computing system to predict preferences, comprising: at least one processor device operatively coupled to a memory and configured to: 

calculate a parameter relating to a density of a prior distribution at each sample of a set of samples associated with the prior distribution, the at least one parameter including a distance from each sample to at least one neighboring sample; 

estimate, for the plurality of samples, at least one differential entropy of at least one posterior distribution associated with at least one observation based on the parameter relating to the density of the prior distribution at each sample and a likelihood of observation for each sample, the estimation being performed without sampling the at least one posterior distribution to reduce consumption of resources of the computing system,

select an action from a plurality of candidate actions each causing one or more observations,

the action being selected based on expected values of the estimated at least one differential entropy; and transmit, to at least one device associated with at least one person, at least one electronic interaction generated based on the action.

Claim 1

An apparatus to improve operation of a computing system for predicting personal preferences, comprising: a processor operatively coupled to a memory and configured to:

generate a plurality of samples from a prior distribution, the prior distribution including a distribution of values representing at least one preference of at least one person;

obtain, for each sample among the plurality of samples, a likelihood of an observation as an output of a likelihood function given the sample;

eliminate samples from the plurality of samples having a likelihood of observation less than a threshold value to generate a subset of the plurality of samples;

calculate at least one parameter relating to a density of the prior distribution at each sample in the subset, the at least one parameter including a distance from each sample to at least one neighboring sample;

estimate, for each sample in the subset, at least one differential entropy of at least one posterior distribution associated with at least one observation based on the at least one parameter relating to the density of the prior distribution at each sample and the likelihood of observation for each sample, the estimation being performed on samples in the subset and without sampling the at least one posterior distribution to reduce consumption of resources of the computing system; and

transmit, to at least one device associated with the at least one person, at least one electronic interaction generated based on an action, the action being selected based on expected values of the differential entropies estimated for all observations caused by the action.

Claim 2

The apparatus of claim 1, 

wherein the at least one processor device is further configured to: 

generate a plurality samples from the prior distribution; 

obtain, for each sample among the plurality of samples, a likelihood of an observation as an output of a likelihood function given the sample; and 

eliminate samples from the plurality of samples having a likelihood less than a threshold value to generate the set of samples.
Claim 1

An apparatus to improve operation of a computing system for predicting personal preferences, comprising: a processor operatively coupled to a memory and configured to:

generate a plurality of samples from a prior distribution, the prior distribution including a distribution of values representing at least one preference of at least one person;

obtain, for each sample among the plurality of samples, a likelihood of an observation as an output of a likelihood function given the sample;

eliminate samples from the plurality of samples having a likelihood of observation less than a threshold value to generate a subset of the plurality of samples;

calculate at least one parameter relating to a density of the prior distribution at each sample in the subset, the at least one parameter including a distance from each sample to at least one neighboring sample;

estimate, for each sample in the subset, at least one differential entropy of at least one posterior distribution associated with at least one observation based on the at least one parameter relating to the density of the prior distribution at each sample and the likelihood of observation for each sample, the estimation being performed on samples in the subset and without sampling the at least one posterior distribution to reduce consumption of resources of the computing system; and

transmit, to at least one device associated with the at least one person, at least one electronic interaction generated based on an action, the action being selected based on expected values of the differential entropies estimated for all observations caused by the action.
Claim 3 

The apparatus of claim 1, wherein the distance from each sample to at least one neighboring sample is a distance from each sample to a kth-nearest neighbor, k being a natural number.
Claim 2 

The apparatus of claim 1, wherein the processor is further configured to calculate a distance from each sample to a kth-nearest neighbor as the at least one parameter relating to the density at each sample, k being a natural number.
Claim 4

The apparatus of claim 1, wherein the at least one processor device is further configured to estimate the at least one differential entropy of the at least one posterior distribution by approximating a probability density function of the prior distribution at each sample using a volume of a sphere having a radius equal to the distance.
Claim 3 

The apparatus of claim 1, wherein the processor is further configured to estimate the at least one differential entropy of the at least one posterior distribution by approximating a probability density function of the prior distribution at each sample using a volume of a sphere having a radius equal to the distance.
Claim 5 

The apparatus of claim 1, wherein the at least one processor device is further configured to estimate the at least one differential entropy of the at least one posterior distribution having Euler's constant as a constant term.
Claim 4

The apparatus of claim 1, wherein the processor is further configured to estimate the at least one differential entropy of the at least one posterior distribution having Euler's constant as a constant term.
Claim 7 

The apparatus of claim 1, wherein the at least one processor device is further configured to obtain the at least one observation from a model having an internal state estimated by the prior distribution.
Claim 8 

The apparatus of claim 7, wherein the processor is further configured to obtain the observation from a model having an internal state estimated by the prior distribution.
Claim 8 

The apparatus of claim 7, wherein the model is a behavioral model of at least one person.
Claim 9

The apparatus of claim 8, wherein the model is a behavioral model of the at least one person.
Claim 9 

The apparatus of claim 1, wherein the action from the plurality of candidate actions each causing one or more observations based on expected values of the differential entropies estimated for all observations caused by the action.
Claim 1 

“...transmit, to at least one device associated with the at least one person, at least one electronic interaction generated based on an action, the action being selected based on expected values of the differential entropies estimated for all observations caused by the action.”
Claim 10

A computer-implemented method for implementing a computer system to predict preferences, comprising: 

calculating a parameter relating to a density of a prior distribution at each sample of a set of samples associated with the prior distribution, the at least one parameter including a distance from each sample to at least one neighboring sample; 

estimating, for the plurality of samples, at least one differential entropy of at least one posterior distribution associated with at least one observation based on the parameter relating to the density of the prior distribution at each sample and a likelihood of observation for each sample, the estimation being performed without sampling the at least one posterior distribution to reduce consumption of resources of the computing system,

selecting an action from a plurality of candidate actions each causing one or more observations,

the action being selected based on expected values of the estimated at least one differential entropy; and transmitting, to at least one device associated with at least one person, at least one electronic interaction generated based on the action.
Claim 13

A computer-implemented method for improving operation of a computing system for predicting personal preferences, comprising:

generating a plurality of samples from a prior distribution, the prior distribution including a distribution of values representing at least one preference of at least one person;

obtaining, for each sample among the plurality of samples, a likelihood of observation as an output of a likelihood function given the sample;

eliminating samples from the plurality of samples having a likelihood of observation less than a threshold value to generate a subset of the plurality of samples;

calculating at least one parameter relating to a density of the prior distribution at each sample in the subset, the at least one parameter including a distance from each sample to at least one neighboring sample;

estimating, for each sample in the subset, at least one-differential entropy of at least one posterior distribution associated with at least one observation based on the at least one parameter relating to the density of the prior distribution at each sample and the likelihood of observation for each sample, the estimation being performed on samples in the subset and without sampling the at least one posterior distribution to reduce consumption of resources of the computing system; and

transmitting, to at least one device associated with the at least one person, at least one electronic interaction generated based on an action, the action being selected based on expected values of the differential entropies estimated for all observations caused by the action.

Claim 11 

The method of claim 10, further comprising: generating a plurality samples from the prior distribution; obtaining, for each sample among the plurality of samples, a likelihood of an observation as an output of a likelihood function given the sample; and eliminating samples from the plurality of samples having a likelihood less than a threshold value to generate the set of samples.

Claim 13

A computer-implemented method for improving operation of a computing system for predicting personal preferences, comprising:

generating a plurality of samples from a prior distribution, the prior distribution including a distribution of values representing at least one preference of at least one person;

obtaining, for each sample among the plurality of samples, a likelihood of observation as an output of a likelihood function given the sample;

eliminating samples from the plurality of samples having a likelihood of observation less than a threshold value to generate a subset of the plurality of samples;

calculating at least one parameter relating to a density of the prior distribution at each sample in the subset, the at least one parameter including a distance from each sample to at least one neighboring sample;

estimating, for each sample in the subset, at least one-differential entropy of at least one posterior distribution associated with at least one observation based on the at least one parameter relating to the density of the prior distribution at each sample and the likelihood of observation for each sample, the estimation being performed on samples in the subset and without sampling the at least one posterior distribution to reduce consumption of resources of the computing system; and

transmitting, to at least one device associated with the at least one person, at least one electronic interaction generated based on an action, the action being selected based on expected values of the differential entropies estimated for all observations caused by the action.
Claim 16

The method of claim 10, wherein the at least one processor device is further configured to obtain the at least one observation from a model having an internal state estimated by the prior distribution.
Claim 15

The method of claim 13, further comprising:
obtaining the observation from a behavior model of the person having an internal state estimated by the prior distribution question;
wherein the electronic interaction includes an electronic message for viewing on the at least one device.
Claim 18

The method of claim 10, wherein the action from the plurality of candidate actions each causing one or more observations is selected based on expected values of the differential entropies estimated for all observations caused by the action.

Claim 13

“...transmitting, to at least one device associated with the at least one person, at least one electronic interaction generated based on an action, the action being selected based on expected values of the differential entropies estimated for all observations caused by the action.”

Claim 19

A computer program product for implementing a computer system to predict preferences, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform operations comprising: 

calculating a parameter relating to a density of a prior distribution at each sample of a set of samples associated with the prior distribution, the at least one parameter including a distance from each sample to at least one neighboring sample;  

estimating, for the plurality of samples, at least one differential entropy of at least one posterior distribution associated with at least one observation based on the parameter relating to the density of the prior distribution at each sample and a likelihood of observation for each sample, the estimation being performed without sampling the at least one posterior distribution to reduce consumption of resources of the computing system,

selecting an action from a plurality of candidate actions each causing one or more observations,

the action being selected based on expected values of the estimated at least one differential entropy; and transmitting, to at least one device associated with at least one person, at least one electronic interaction generated based on the action.
Claim 16 

A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform operations for improving operation of a computing system for predicting personal preferences, the operations comprising:

generating a plurality of samples from a prior distribution, the prior distribution including a distribution of values representing at least one preference of a person;

obtaining, for each sample among the plurality of samples, a likelihood of observation as an output of a likelihood function given the sample;
eliminating samples from the plurality of samples having a likelihood of observation less than a threshold value to generate a subset of the plurality of samples;

calculating at least one parameter relating to a density of the prior distribution at each sample in the subset, the at least one parameter including a distance from each sample to at least one neighboring sample;

estimating, for each sample in the subset, at least one differential entropy of at least one posterior distribution associated with at least one observation based on the at least one parameter relating to the density of the prior distribution at each sample and the likelihood of observation for each sample, the estimation being performed on samples in the subset and without sampling the at least one posterior distribution to reduce consumption of resources of the computing system; and

transmitting, to at least one device associated with the at least one person, at least one electronic interaction generated based on an action, the action being selected based on expected values of the differential entropies estimated for all observations caused by the action.
Claim 20

The computer program product of claim 19, wherein the operations further include: 

generating a plurality samples from the prior distribution; 

obtaining, for each sample among the plurality of samples, a likelihood of an observation as an output of a likelihood function given the sample; 

eliminating samples from the plurality of samples having a likelihood less than a threshold value to generate the set of samples; and 

transmitting, to at least one device associated with at least one person, at least one electronic interaction generated based on the action,

wherein the action from the plurality of candidate actions each causing one or more observations is based on expected values of the differential entropies estimated for all observations caused by the action.
Claim 16 

A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform operations for improving operation of a computing system for predicting personal preferences, the operations comprising:

generating a plurality of samples from a prior distribution, the prior distribution including a distribution of values representing at least one preference of a person;

obtaining, for each sample among the plurality of samples, a likelihood of observation as an output of a likelihood function given the sample;

eliminating samples from the plurality of samples having a likelihood of observation less than a threshold value to generate a subset of the plurality of samples;

calculating at least one parameter relating to a density of the prior distribution at each sample in the subset, the at least one parameter including a distance from each sample to at least one neighboring sample;

estimating, for each sample in the subset, at least one differential entropy of at least one posterior distribution associated with at least one observation based on the at least one parameter relating to the density of the prior distribution at each sample and the likelihood of observation for each sample, the estimation being performed on samples in the subset and without sampling the at least one posterior distribution to reduce consumption of resources of the computing system; and

transmitting, to at least one device associated with the at least one person, at least one electronic interaction generated based on an action, the action being selected based on expected values of the differential entropies estimated for all observations caused by the action.


As indicated in the table above, all the claimed features in instant claim 1 are disclosed in reference claim 1. While the two claims are not identical, instant claim 1 is anticipated by reference claim 1. It is evident from the table that all limitations in instant claim 1 are linguistically comparable to the underlined limitations in reference claim 1 except for the limitation “calculate a parameter relating to a density of a prior distribution at each sample of a set of samples associated with the prior distribution” in instant claim 1, for which explanation is provided below:
Reference claim 1 recites “calculate at least one parameter relating to a density of the prior distribution at each sample in the subset” wherein the “subset” refers to “samples from the plurality of samples having a likelihood of observation less than a threshold value” and the plurality of samples are associated with the prior distribution (see the “generate...” and “obtain...” limitations of reference claim 1). Therefore, reference claim 1 anticipates instant claim 1. 
	Instant claims 10 and 19 recite analogous limitations as claim 1, and are rejected based on similar rationale as stated above for claim 1 (instant claim 10 compared to reference claim 13; instant claim 19 compared to reference claim 16). Each of the instant dependent claims as noted above is rejected based on the same rationale as the claim from which it depends. Please see table for more information.

Claims 10-14 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-9 of U.S. Patent No. US 10,535,012 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the instant claims are transparently found in the reference claims of U.S. Patent No. US 10,535,012 B2 with obvious wording variations.
Instant Application
U.S. Patent No. US 10,535,012 B2 (reference patent)
Claim 10

A computer-implemented method for implementing a computer system to predict preferences, comprising: 

calculating a parameter relating to a density of a prior distribution at each sample of a set of samples associated with the prior distribution, the at least one parameter including a distance from each sample to at least one neighboring sample; 

estimating, for the plurality of samples, at least one differential entropy of at least one posterior distribution associated with at least one observation based on the parameter relating to the density of the prior distribution at each sample and a likelihood of observation for each sample, the estimation being performed without sampling the at least one posterior distribution to reduce consumption of resources of the computing system,

selecting an action from a plurality of candidate actions each causing one or more observations,

the action being selected based on expected values of the estimated at least one differential entropy; and transmitting, to at least one device associated with at least one person, at least one electronic interaction generated based on the action.
Claim 1

An apparatus to improve operation of a computing system for predicting personal preferences, comprising: a processor operatively coupled to a memory and configured to:

generate a plurality of samples from a prior distribution, the prior distribution including a distribution of values representing at least one preference of at least one person;

obtain, for each sample among the plurality of samples, a likelihood of an observation as an output of a likelihood function given the sample;

eliminate samples from the plurality of samples having a likelihood of observation less than a threshold value to generate a subset of the plurality of samples;

calculate at least one parameter relating to a density of the prior distribution at each sample in the subset, the at least one parameter including a distance from each sample to at least one neighboring sample;

estimate, for each sample in the subset, at least one differential entropy of at least one posterior distribution associated with at least one observation based on the at least one parameter relating to the density of the prior distribution at each sample and the likelihood of observation for each sample, the estimation being performed on samples in the subset and without sampling the at least one posterior distribution to reduce consumption of resources of the computing system; and

transmit, to at least one device associated with the at least one person, at least one electronic interaction generated based on an action, the action being selected based on expected values of the differential entropies estimated for all observations caused by the action.
Claim 11

The method of claim 10, further comprising: generating a plurality samples from the prior distribution; obtaining, for each sample among the plurality of samples, a likelihood of an observation as an output of a likelihood function given the sample; and eliminating samples from the plurality of samples having a likelihood less than a threshold value to generate the set of samples.
Claim 1

An apparatus to improve operation of a computing system for predicting personal preferences, comprising: a processor operatively coupled to a memory and configured to:

generate a plurality of samples from a prior distribution, the prior distribution including a distribution of values representing at least one preference of at least one person;

obtain, for each sample among the plurality of samples, a likelihood of an observation as an output of a likelihood function given the sample;

eliminate samples from the plurality of samples having a likelihood of observation less than a threshold value to generate a subset of the plurality of samples;

calculate at least one parameter relating to a density of the prior distribution at each sample in the subset, the at least one parameter including a distance from each sample to at least one neighboring sample;

estimate, for each sample in the subset, at least one differential entropy of at least one posterior distribution associated with at least one observation based on the at least one parameter relating to the density of the prior distribution at each sample and the likelihood of observation for each sample, the estimation being performed on samples in the subset and without sampling the at least one posterior distribution to reduce consumption of resources of the computing system; and

transmit, to at least one device associated with the at least one person, at least one electronic interaction generated based on an action, the action being selected based on expected values of the differential entropies estimated for all observations caused by the action.
Claim 12

The method of claim 10, wherein the distance from each sample to at least one neighboring sample is a distance from each sample to a kth-nearest neighbor, k being a natural number.
Claim 2 

The apparatus of claim 1, wherein the processor is further configured to calculate a distance from each sample to a kth-nearest neighbor as the at least one parameter relating to the density at each sample, k being a natural number.
Claim 13

The method of claim 10, wherein estimating the at least one differential entropy of the at least one posterior distribution further includes approximating a probability density function of the prior distribution at each sample using a volume of a sphere having a radius equal to the distance.
Claim 3 

The apparatus of claim 1, wherein the processor is further configured to estimate the at least one differential entropy of the at least one posterior distribution by approximating a probability density function of the prior distribution at each sample using a volume of a sphere having a radius equal to the distance.
Claim 14

The method of claim 10, wherein the at least one differential entropy of the at least one posterior distribution is estimated having Euler's constant as a constant term.
Claim 4

The apparatus of claim 1, wherein the processor is further configured to estimate the at least one differential entropy of the at least one posterior distribution having Euler's constant as a constant term.
Claim 16 

The method of claim 10, wherein the at least one processor device is further configured to obtain the at least one observation from a model having an internal state estimated by the prior distribution.
Claim 8 

The apparatus of claim 7, wherein the processor is further configured to obtain the observation from a model having an internal state estimated by the prior distribution.
Claim 17

The method of claim 16, wherein the model is a behavioral model of at least one person.
Claim 9

The apparatus of claim 8, wherein the model is a behavioral model of the at least one person.

Claim 18

The method of claim 10, wherein the action from the plurality of candidate actions each causing one or more observations based on expected values of the differential entropies estimated for all observations caused by the action.

Claim 1 

“...transmit, to at least one device associated with the at least one person, at least one electronic interaction generated based on an action, the action being selected based on expected values of the differential entropies estimated for all observations caused by the action.”


Instant claim 10 differs from reference claim 1 in that instant claim 10 recites “A computer-implemented method for implementing a computer system to predict preferences” while reference claim 1 recites “An apparatus to improve operation of a computing system for predicting personal preferences, comprising: a processor operatively coupled to a memory and configured to”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to implement the computer-implemented method of instant claim 10 by utilizing the computer-implemented apparatus of reference claim 1. Each of the instant dependent claims as noted above is rejected based on the same rationale as the claim from which it depends.

Claims 6 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. US 10,535,012 B2 in view of Pant et al. (“An information-theoretic approach to assess practical identifiability of parametric dynamical systems”).
Instant Application
U.S. Patent No. US 10,535,012 B2 (reference patent)
Claim 6

The apparatus of claim 1, wherein the at least one processor device is further configured to estimate the at least one differential entropy of each of a plurality of posterior distributions based on the at least one parameter relating to the density at each sample and a likelihood of transition for each sample from the prior distribution to each posterior distribution, and wherein each likelihood of transition exceeds a threshold likelihood.




Claim 6

The apparatus of claim 1, wherein the subset of the plurality of samples are samples having a likelihood of transition exceeding a threshold likelihood.
Claim 15 

The method of claim 10, wherein the at least one differential entropy of each of a plurality of posterior distributions is estimated based on the at least one parameter relating to the density at each sample and a likelihood of transition for each sample from the prior distribution to each posterior distribution, and wherein each likelihood of transition exceeds a threshold likelihood.
Claim 6

The apparatus of claim 1, wherein the subset of the plurality of samples are samples having a likelihood of transition exceeding a threshold likelihood.


Regarding instant claim 6, reference claim 6 does not teach “wherein the at least one processor device is further configured to estimate the at least one differential entropy of each of a plurality of posterior distributions based on the at least one parameter relating to the density at each sample and a likelihood of transition for each sample from the prior distribution to each posterior distribution”. However, Pant et al. teaches this limitation in pg. 67 Section 2. One of ordinary skill in the art would modify reference claim 6 with the teachings of Pant et al. One of ordinary skill in the arts would have been motivated to make this modification in order to provide a framework for quantification of information gain measurements that is easily parallelisable (Pant et al. pg. 66-67 Section 1). Instant claim 15 recites analogous limitations and is rejected based on the same rationale as instant claim 5.






Response to Arguments
Applicant's arguments filed on 04/26/2022 with respect to the Double Patenting rejection have been fully considered but they are not persuasive. Applicant asserts that Applicant disagrees with the rejection (Remarks, pg. 10), but does not provide any specific explanation. Therefore, the Double Patenting rejection is maintained. Please see the current rejection for more information.

Allowable Subject Matter
Claims 1-20 would be allowable if the Double Patenting rejection set forth in this Office Action is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/Primary Examiner, Art Unit 2125